      Case 1:14-cv-06228-VSB-DCF Document 489 Filed 03/27/20 Page 1 of 2




                                                                                               Graham C. Zorn
                                                                                    1350 I Street NW Suite 700
                                                                                   Washington, DC 20005-3311
                                                                                              +1.202.789.6024
                                                                                             gzorn@bdlaw.com




                                         March 27, 2020

VIA CM/ECF

The Honorable Debra C. Freeman
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    Master File C.A. No. 1:001898 (VSB), MDL No. 1358
       Commonwealth of Pennsylvania v. Exxon Mobil Corp., et al., Case No.
       1:14-cv-06228-VSB-DCF
       Supplemental Exhibits to Dkt. 438, Defendants’ Motion to Compel Production of
       Documents and Testimony Withheld on Deliberative Process Grounds

Dear Judge Freeman:

       Defendants write to supplement the exhibits to Defendants’ Motion to Compel

Production of Documents and Testimony Withheld on Deliberative Process Grounds (“Motion to

Compel”) (Document 438, filed Jan. 4, 2019). The Commonwealth has continued to withhold

documents and testimony based on improper claims of “deliberative process privilege.” The

Commonwealth’s objections have impeded Defendants’ efforts to obtain necessary discovery.

The attachments to this letter include examples of privilege log entries, objections, and

correspondence regarding documents and testimony that Plaintiff has withheld based on

“deliberative process” assertions since Defendants filed their Motion to Compel. Defendants




                        Austin, TX  Baltimore, MD     Boston, MA
            New York, NY   San Francisco, CA   Seattle, WA    Washington, DC
          Case 1:14-cv-06228-VSB-DCF Document 489 Filed 03/27/20 Page 2 of 2



Hon. Debra S. Freeman
March 27, 2020
Page 2


respectfully submit these attachments as supplemental Exhibits L through N in support of their

pending Motion to Compel.

                                               Respectfully submitted,

                                               /s/ Graham C. Zorn

                                               Graham C. Zorn


Attachments:

          Supplemental Exhibit L, Commonwealth’s Privilege Log (July 3, 2019, revised Sept. 20,
           2019) (identifying documents related to the Commonwealth’s policy for conducting
           natural resource damages assessments) (highlighting added);

          Supplemental Exhibit M, email correspondence between M. Han and W. Stack (Feb. 21,
           2020) (describing deliberative process as a basis for withholding deposition testimony
           from former Commonwealth employees) (highlighting added);

          Supplemental Exhibit N, excerpts from the following depositions, in which the
           Commonwealth asserted deliberative process privilege:
              o P. Allen Tr. at 146:22–148:3;
              o T. Conrad Tr. at 237:13–241:4;
              o R. Rousch Tr. at 95:22–99:14;
              o B. Sexton Tr. at 80:7–82:10: and
              o J. Shirley Tr. at 89:18–91:22, 105:9–106:18.


cc:       All Counsel via File & ServeXpress
